Citation Nr: 1311720	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-44 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of a right inguinal hernia scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1963 to May 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for PTSD.

In a rating decision dated February 2010, the RO granted service connection for  residuals of a right inguinal hernia scar effective August 24, 2009.  In a subsequent September 2010 statement of the case, the RO denied an initial compensable rating for the right inguinal hernia scar.  

In June 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record. 

Subsequent to the issuance of the September 2010 and March 2012 Statement of the Case, the Veteran submitted additional statements in April 2012, for which a waiver of initial RO consideration was provided.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran has currently diagnosed PTSD.

3.  The Veteran did not engage in combat with the enemy.

4.  The Veteran's currently diagnosed PTSD is not related to active service.

5.  Throughout the initial rating period on appeal, the right inguinal hernia scar is productive of pain, but without limitation of function of the part affected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A.              §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2012).

2.  The criteria for an initial 10 percent disability rating, but no more, for right inguinal hernia scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters dated September 2009 and April 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of each claim.


The claim as to the hernia scar arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, VA examinations, lay statements from fellow soldiers, and the Veteran's statements, including the June 2012 hearing testimony.  During the January 2010 VA examination the Veteran indicated that he was in receipt of Social Security disability benefits due to a work related back injury.  As those records do not pertain to either the claimed PTSD or the service-connected hernia scar, it is not necessary to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

Further, the Veteran was also afforded two VA medical examinations in 
January 2010 for the Veteran's PTSD and right inguinal hernia scar disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions and findings obtained in this case are adequate.  The opinions considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated.  

Importantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's PTSD is not a "chronic" disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

To establish entitlement to service connection for PTSD, a Veteran must provide: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2012).

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors were amended.  See 38 C.F.R. § 3.304(f).  However, the amendments do not apply in this case because the Veteran does not claim his in-service stressor is related to a fear of hostile military or terrorist activity.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).


Analysis

The Veteran contends that while serving aboard the USS Great Sitkin AE 17, the ship encountered rough seas and ammunition that was stored on the main deck, including 1000 and 500 pound bombs, were forced loose and were rolling around the main cabin.  The Veteran stated that he was scared for his life while he was trying to stop the bombs from hitting the hold and bulwark of the ship.  He reported that he had nightmares about the incident.  The Veteran further contends that the incident could not be verified using deck logs.

At the outset, the Board notes the Veteran has a current diagnosis of PTSD.  In VA treatment records dated July 2000 through July 2010, the Veteran was diagnosed with Axis I PTSD related to a motor vehicle accident in 1999.  A January 2010 VA psychiatric examination also diagnosed the Veteran with Axis I PTSD.  As such, the Board finds that the Veteran has currently diagnosed PTSD.

Next, the evidence of record does not support the conclusion that the Veteran engaged in combat with the enemy.  The Veteran's military occupational specialty was as an electrician, and is not, in itself, indicative of combat.  The Veteran's DD Form 214 shows he was awarded the National Defense Service Medal, which is also not indicative of combat.  Moreover, the Veteran has claimed that PTSD is related to a specific stressor regarding loose ammunition on a ship deck and has not alleged that it is related to combat.  As the Veteran is not a combat Veteran, his in-service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In a September 2009 statement in support for his claim for service connection for a right inguinal hernia, the Veteran reported that he was diagnosed with a hernia after trying to secure loose ammunition on the USS Great Sitkin in 1966.  The Board notes that this hernia injury, documented in service treatment records, is consistent with the events surrounding the Veteran's claimed stressor, and it thus lends credibility to the issue of whether the in-service event actually occurred.  Moreover, the Board finds it noteworthy that the Veteran has been markedly consistent in his accounts of the in-service stressor since the filing of his initial right hernia service connection claim in August 2009.  See January 2010 VA examinations, April 2010 statement, and June 2012 hearing transcript at pg. 9-17.

Additionally, the evidence of record includes written statements from fellow soldiers who served with the Veteran and were aboard the USS Great Sitkin during the incident.  These individuals corroborate the details involving the loose ammunition on the ship's deck as initially described by the Veteran.  See statements dated April 2012 from M.F. and May 2012 from R.L. 

Based on the foregoing, the Board finds that there is credible supporting evidence that the claimed in-service stressor occurred.  In light his consistent and credible statements regarding the loose ammunition on the ship's deck; the documented right hernia injury after the claimed incident; and the corroborating lay statements from M.F. and R.L; the Board finds that the competent and credible evidence of record is sufficient to verify the claimed stressor.

The Board next finds that the weight of the evidence demonstrates the Veteran's currently diagnosed PTSD is not related to active service.  The Veteran's service treatment do not reveal any complaints, treatment, or diagnosis for a psychiatric disorder, including PTSD.  In January 2010, the Veteran underwent a PTSD VA examination.  The VA examiner reviewed the claims file and noted the Veteran's history in detail.  During the evaluation, the Veteran reported being involved in a motor vehicle accident where he was hit by a school bus and thought he was going to die.  The Veteran also reported feeling down and depressed and stated that those symptoms began in response to losing his job.  He also described the in-service incident regarding loose ammunition on the USS Great Sitkin and his efforts in trying to contain the bombs from destroying the ship.  The Veteran stated that he thought about the in-service incident a couple times a week.  After conducting a mental status examination, the VA examiner diagnosed the Veteran with Axis I PTSD.  The VA examiner opined that the Veteran's PTSD was not related to service.  In support of his opinion, the examiner reasoned that, although the Veteran identified a stressor that occurred during military service, that stressor did not cause any subsequent psychiatric symptoms.  The VA examiner stated that, even though the Veteran thought about the incident a couple times a week, the Veteran denied any distress associated with the incident. 

Further, VA treatment records dated July 2000 through July 2010 reveal that the Veteran's PTSD has been continuously attributed to a motor vehicle accident, which occurred in 1999 and not to military service.  In a VA treatment note dated July 2000, the VA psychiatrist reported that the Veteran suffered from nightmares and rare flashbacks, especially when seeing a school bus.  Significantly, the Board notes that 10 years of VA psychiatric treatment notes do not reveal that the Veteran ever reported symptoms of PTSD in connection with his military service.  

In this case, the Board has accorded significant probative value to the competent VA medical opinion and to the 10 years of VA psychiatric treatment records.  The January 2010 VA examiner's report noted that it was based on a psychiatric interview and set forth in detail the Veteran's relevant social, military, and medical history.  The January 2010 VA examiner interviewed the Veteran, reviewed the claims file, including VA treatment records, and provided a rationale for the nexus opinion that was based on reliable principles and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds that the January 2010 VA nexus opinion is also consistent with the findings in VA treatment records from 2000 to 2010. 

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed PTSD and the in-service incident.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, PTSD is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, 10 Vet. App at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's current PTSD and service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Inguinal Hernia Scar

In this case, the Veteran was granted service connection for residuals of a right inguinal hernia repair, in February 2010.  His disability was rated as noncompensable effective August 24, 2009.  The noncompensable rating was assigned under Diagnostic Code 7802 for scars that are not of the head, face, or neck and that are superficial and nonlinear.  

Effective October 23, 2008, the portion of the Rating Schedule pertaining to the rating of skin disorders (38 C.F.R. § 4.118) was revised.  Under Diagnostic Code 7801, for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 10 percent rating requires an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is the only rating assignable.

Under Diagnostic Code 7804, a 10 percent rating requires one or two scars that are unstable or painful.  Under Diagnostic Code 7805, effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118.

At a January 2010 VA examination the Veteran reported having occasional nausea and pain in the right quadrant once or twice a week.  The Veteran denied any impairment due to pain.  Upon examination, the VA examiner noted no inguinal hernia and no recurrent hernia or bulge.  A healed right inguinal hernia scar was noted as measuring 8 cm long and 1 mm wide, diagonally on the right groin.  The scar was noted as superficial and not deep.  There was no inflammation, edema, or keloid formation present.  No limitation of motion or function was caused by the scar. 

During the hearing in June 2012, the Veteran testified that he experiences occasional nausea and pain due to the right hernia scar.  The Veteran stated that the scar becomes tender and irritable when he touches it or lies down.  The Veteran also testified that he was recently told by VA doctors that staples remain located inside his groin.  The Board notes that a review of VA treatment records confirms multiple surgical sutures in the right inguinal region.  

After weighing this evidence, the Board concludes that the Veteran has one service-connected scar of the right inguinal region which more nearly approximates the criteria for a 10 percent rating due to pain under Diagnostic Code 7804.

The Board further finds that a higher rating in excess of 10 percent for a right inguinal hernia scar is not warranted.  The Veteran's scar is not deep, and is not 12 square inches in size.  Additionally, the Veteran's scar disability does not approximate three or four scars that are unstable or painful.  The scar does not cause any limitations, either functional or on motion.  

The only residual abnormality is that the Veteran has pain and irritation associated with the scar.  The Board finds that the pain associated with the scar is not a limitation of function of the affected part.  In fact, the Veteran himself specifically stated during the January 2010 VA examination that he did not experience limitation of motion or function due to the scar.  Accordingly, the Veteran's report of pain approximates the criterion for a 10 percent rating for a painful scar under Diagnostic Code 7804. 

After review of all medical and lay evidence, the Board concludes that referral for extraschedular consideration is not warranted in this case.  The symptomatology is pain upon touching the scar or while lying down, symptoms contemplated by the rating criteria for painful scars.  The Veteran has also stated during the January 2010 VA examination and during the June 2012 hearing that he has occasional nausea which he attributed to the scar.  During the January 2010 VA examination he denied any impairment due to pain.  The impairment due to the scar is essentially pain based on the Veteran's reports of pain.  He has indicated that he has nausea, but has not indicated that causes impairment.  Pain associated with the disability is contemplated by schedular criteria under Diagnostic Code 7804.  The circumstances he has described are such that the level of disability cannot be said to exceed that contemplated by the 10 percent rating.  Referral for extraschedular consideration is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. 3.321(b)(1) .

In summary, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's painful scar of the right inguinal hernia for the entire initial rating period on appeal.  His appeal is therefore granted to this extent only.  



ORDER

Service connection for PTSD is denied.

A 10 percent disability rating, but no higher, for residuals of a right inguinal hernia scar is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


